Citation Nr: 0015710	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-20382	)	DATE
	)
	)


THE ISSUE

Whether December 1981 or December 1983 decisions of the Board 
of Veterans' Appeals (Board) determining that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, whether the 
current claim for service connection for an acquired 
psychiatric disorder is well-grounded, and entitlement to 
service connection for an acquired psychiatric disorder are 
the subjects of a separate appellate decision).


REPRESENTATION

Moving Party Represented by:  Preston T. Younkins, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
May 1968.

A May 1970 Board decision denied service connection for a 
psychiatric disorder.  Subsequently, in decisions issued in 
December 1981, December 1983, November 1986 and January 1990, 
the Board determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  

The moving party timely appealed a August 1992 decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a psychiatric disorder.  In September 1992 and December 1993 
memoranda provided in connection with the appeal, the moving 
party's representative made allegations of CUE in previous 
Board decisions which found that new and material evidence 
had not been submitted to reopen claim of service connection 
for a psychiatric disorder.  The memoranda effectively 
identify the Board decisions of December 1981 and December 
1983 as the subjects of the allegations of CUE.  

The Board entered a decision in September 1996 which affirmed 
the RO's August 1992 determination.  In its September 1996 
decision, the Board referenced the December 1993 memorandum 
effectively alleging error in the Board's December 1983 
decision.  However, the Board went on to note that pursuant 
to a decision of the United States Court of Appeals for the 
Federal Circuit, a "clear and unmistakable error" standard 
of review was applicable only to otherwise final decisions of 
agencies of original jurisdiction, that is, to RO's.  The 
Board pointed out that, under the law then in effect, such a 
review was not applicable to final decisions of the Board.  
Smith v. Brown, 35 F.3d 1516 (Fed.Cir. 1994).  

In view of the holding in Smith, the Board determined that a 
final decision of the Board could not be attacked on the 
basis of a claim of CUE in its December 1983 decision.  
Accordingly, the Board concluded that the earlier decision 
was not a subject for appellate consideration.  Although the 
Board did not then mention the December 1981 decision, its 
analysis for rejecting the allegation of CUE in the December 
1983 Board decision equally applies to the December 1981 
Board decision.  

The moving party appealed the Board's September 1996 decision 
to the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, pursuant to a joint motion for remand, the Court 
issued an order in October 1998 vacating and remanding the 
Board's decision.  On November 21, 1997, during the pendency 
of the appeal, the United States Congress enacted Public Law 
No. 105-111, 111 Stat. 2271, which permitted challenges to 
Board decisions on the grounds of CUE; the law applied to 
claims pending on the date of its enactment.  The new law 
with amendments was codified at 38 U.S.C.A. § 7111 (West 1991 
& Supp. 1998).

In January 1999, the moving party appointed his current 
representative to replace the service organization which had 
earlier represented him.  His current representative is the 
attorney whose name is listed on the title page of this 
decision.  


In view of the procedural background of this case, the Board 
determined that the allegations of CUE in prior Board 
decisions, presented in the memoranda of September 1992 and 
December 1993, might still be pending.  Accordingly, the 
Board contacted the veteran's attorney in order to clarify 
whether he wished to file a motion for revision of the 
Board's December 1983 decision on the grounds of CUE.  Under 
cover letter dated September 29, 1999, the attorney submitted 
a motion alleging CUE in the Board's decisions issued in 
December 1981 and December 1983.

This matter comes before the Board based on allegations of 
CUE in the Board's decisions of December 1981 and December 
1983 set forth in the September 29, 1999 motion submitted by 
the veteran's attorney.


The Board notes that additional evidence has been associated 
with the claims folder that was not of record at the time of 
the subject Board decisions of December 1981 and December 
1983.  38 C.F.R. § 20.1405(b) (1999), one of the regulations 
implementing 38 U.S.C.A. § 7111 (West 1991 & Supp. 1998), 
provides that no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board is precluded from considering any 
evidence submitted after the subject Board decisions in 
reaching its determination as to the matter currently under 
review.



FINDINGS OF FACT

1.  The Board issued decisions in December 1981 and December 
1983 in which it was determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a psychiatric disorder.  .

2.  The Board's decisions of December 1981 and December 1983 
were consistent with and supported by the evidence then of 
record and correctly applied the existing statutory and 
regulatory provisions.



CONCLUSION OF LAW

The Board's decisions of December 1981 and December 1983 did 
not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & West Supp. 
1999); and 38 C.F.R. § 20.1403 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Evidence which was available when the Board entered its 
December 1981 decision included service medical records and a 
report of a September 1969 VA psychiatric examination which 
showed that the veteran had been diagnosed as having a 
chronic, severe passive-aggressive personality which existed 
prior to service.  The veteran's history was related and 
clinical findings were reported.  Additionally, the Board 
considered reports, dated from March 1972 through January 
1977, of examinations or treatment by private and VA medical 
sources.  Examinations resulted in diagnoses of a personality 
disorder in 1972, 1974 and 1975; a diagnosis of schizophrenia 
was rendered in 1977.  The medical records indicate that the 
veteran's history was obtained and that clinical findings 
were recorded.  

Other evidence considered by the Board included a transcript 
of the veteran's testimony provided at a hearing before an RO 
rating panel in December 1978.  In testimony, the veteran 
described problems in service and described psychiatric 
consultations; he indicated frequent job changes in 
postservice years; he expressed the belief that his nervous 
condition was not properly diagnosed in service.  The Board 
also considered a letter from the veteran's high school 
chemistry teacher, dated in March 1979, which was to the 
effect that, in 1961, the veteran was a normal, well-
integrated person.  

A report reflects the veteran's hospitalization at a VA 
medical facility from June to August 1980.  His history was 
noted and a mental status examination was performed.  The 
diagnosis was manic depressive illness.  A psychiatrist 
expressed the opinion that it was possible that the veteran's 
depression, somatic complaints and inappropriate behavior, 
which he exhibited during his military service, may have been 
an expression of his current mental illness.

Evidence which had been added to the record before the Board 
when it entered its December 1983 decision included a letter, 
dated in June 1982, from Robert J. Shoemaker, M.D.  The 
physician stated that he had been treating the veteran since 
April 1982.  From the standpoint of mental status, the 
veteran had shown a mixture of schizophrenic and manic 
symptoms.  He had been consistently hyperactive, grandiose 
and erratic in his behavior.  Object relations were extremely 
distorted; interpersonal relationships were inadequate.  
Affect was flat at times and elated at other times.  The 
veteran had a thought disorder characterized by disorganized, 
illogical and concrete thinking.  He was extremely paranoid 
and had ideas of reference.  It was Dr. Shoemaker's opinion 
that the veteran became actively psychotic while on military 
duty, but that the facts of his mental illness were not only 
unrecognized but misunderstood.  The current diagnosis was 
schizo-affective disorder, chronic, severe.

A memorandum prepared by the moving party's representative, 
which served as a notice of disagreement (NOD) to the RO's 
August 1992 rating decision, was received in September 1992.  
In the NOD, it was claimed that the RO had committed CUE 
because deference was not given to the caliber of evidence 
provided by a medical authority in psychiatry.  In this 
regard, it was asserted that this medical authority's 
evidence was summarily dismissed by indicating that it was 
cumulative and repetitive in character.  The medical evidence 
was identified as a statement, dated in June 1982, from 
Robert J. Shoemaker, M.D.  Reference was made to a Court 
decision stating that VA may not refute medical opinion by 
relying on its own unsubstantiated medical conclusions.  A 
subsequent memorandum in support of the application to reopen 
the claim for service connection for a psychiatric disorder, 
received in December 1993, reiterated the assertion of CUE 
previously made in the NOD.  

The Board received a motion from the moving party's attorney, 
dated in September 1999, alleging clear and unmistakable 
error in decisions issued by the Board in December 1981 and 
December 1983 which determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder.  The motion 
related that, under appropriate legal standards, evidence is 
considered new and material if:  (a)  It is new and has not 
been presented before; and (b)  It is material, that is, it 
is relevant to the issue at hand.  In the motion, the 
attorney argued that the evidence submitted, at the time each 
Board decision was issued, clearly met the legal standards 
for newness and materiality.  Further, the attorney argued 
that, under the circumstances, it was the Board's duty to 
reevaluate the evidence as a whole and determine de novo 
whatever benefits should have been granted; further, he 
alleged that the Board failed to do so.  

II.  Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  In implementing 38 
U.S.C.A. § 7111, the U.S. Congress intended the VA to follow 
the established case law defining CUE found primarily in the 
precedent decisions of the Court.  64 Fed. Reg. 2134, 2137 
(1999).  See Russell v. Principi, 3 Vet. App. 310 (1992) and 
Fugo v. Brown, 6 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (1999).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d) (1999).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).  No new 
evidence will be considered in connection with the 
disposition of a motion for revision of a Board decision 
based on CUE.  38 C.F.R. § 20.1405(b) (1999).

Under applicable legal criteria in effect in December 1981 
and December 1983, a decision of the Board was final.  38 
U.S.C.A. § 4004, now 38 U.S.C.A. § 7104 (West 1991).  
However, a claim might be reopened if new and material 
evidence were submitted.  38 U.S.C.A. § 4004, now 38 U.S.C.A. 
§ 5108 (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In its December 1981 decision, the Board noted that the 
veteran was diagnosed by VA with schizophrenia in 1977 and 
manic-depressive illness in 1980; further, the Board 
acknowledged that a psychiatrist familiar with the veteran's 
case believed that the nervous manifestations experienced 
during the veteran's service may have been an expression of 
his present illness.  However, the Board also noted that 
examinations, dated in 1972, 1974, and 1975, revealed 
diagnoses of personality disorders, rather than psychoses.  
Personality disorders are not conditions for which service 
connection may be granted within the meaning of governing 
criteria.  38 C.F.R. § 3.303(c).  Also, before the Board in 
December 1981 was a report of a September 1969 psychiatric 
examination which indicated that the veteran, prior to 
service, had a type of psychiatric disorder for which service 
connection might be granted.  However, that same September 
1969 psychiatric examination report did not demonstrate that 
the psychiatric disorder increased in severity during the 
veteran's period of military service.  After weighing the 
relative probative value of medical evidence favorable and 
unfavorable to the claim, the Board implicitly determined 
that the evidence did not support a determination that a 
psychiatric disorder for which service connection may be 
granted either had its onset during service or, if 
preexisting service, increased in severity during service.  

Additionally for the Board's consideration in December 1981, 
was a statement from a former high school teacher indicating 
that the veteran was a well-adjusted individual in high 
school, as well as the transcript of testimony in which the 
veteran indicated that his nervous condition was not properly 
identified during service.  The Board implicitly discounted 
the probative value of lay evidence as to the status of the 
veteran's nervous condition prior to or during service; and 
instead, relied upon the medical opinion in determining that 
a nervous condition had, in fact, preexisted service and had 
undergone no increase in severity while the veteran was on 
active duty.

In the December 1983 decision, the Board noted that evidence 
submitted at that time included a letter, dated in June 1982, 
from Robert J. Shoemaker, M.D.  That letter stated that the 
veteran had chronic schizo-affective disorder and that he had 
become psychotic in service, but that this was unrecognized 
and misunderstood.  The Board pointed out that since Dr. 
Shoemaker had only been treating the veteran since 1982, and 
the clinical evidence of record showed that during service 
and within one year after service the veteran had only 
exhibited a personality disorder, a new factual basis for 
allowing the claim had not been provided.  As in the December 
1981 decision, the Board again considered the relative 
probative value of medical evidence favorable and unfavorable 
to the moving party's claim and implicitly determined that 
the evidence did not support a finding of service incurrence 
or aggravation of a psychiatric disorder.  

In both its December 1981 and December 1983 decisions, the 
Board held that since the evidence did not show that a 
psychiatric disorder either commenced in service or was 
aggravated by service, a new factual basis warranting a grant 
for service connection for a psychiatric disorder was not 
demonstrated.  In reaching that determination, the Board 
applied the pertinent laws and regulations with respect to 
service incurrence or aggravation of disability.  38 U.S.C.A. 
§§ 1110, 1153 (formerly, 38 U.S.C.A. §§ 310, 353); 38 C.F.R. 
§ 3.306.

In sum, the Board finds that the December 1981 and December 
1983 Board decisions, finding that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a psychiatric disorder, represented a 
reasonable exercise of rating judgment, and were clearly not 
an error about which "reasonable minds could not differ."  
After review of the motions alleging CUE, the Board is 
satisfied that the correct facts, as they were known at the 
time, were before the Board in December 1981 and December 
1983, and that the law and regulatory provisions extant at 
the time with respect to applications to reopen claims based 
on new and material evidence were correctly applied to the 
evidence then of record.

The Board has also considered the moving party's assertion 
that the December 1981 and December 1983 Board decisions were 
clearly and unmistakably erroneous for failing to have 
considered and applied Court precedent which establishes that 
VA may not refute expert opinion by relying on its own 
unsubstantiated medical conclusions and that medical members 
of a rating panel may not interject their opinions as 
evidence.  However, it should be noted that only the law 
extant at the time of the decisions in question may be 
considered in determining whether the Board committed CUE at 
the time the decisions were rendered.

First, the December 1981 and December 1983 Board decisions 
were rendered prior to the effective date of the law which 
provides for judicial review of Board decisions. Public Law 
No. 100-687, § 301(a) (18 November 1988), 102 Stat. 4113.  
Thus, no Court precedent was applicable to the December 1981 
and December 1983 Board decisions.  The Board members who 
considered the veteran's appeal in December 1981 and December 
1983 included a physician who reviewed the evidence then of 
record and signed the decision.  It was not until March 1991 
that the Court issued its decision which held that Board 
panels could consider only independent medical evidence to 
support their findings and could not rely on their own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).


Second, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e), supra.  See also VAOPGCPREC 25-95 (a 
collaterally-attacked decision's application of a regulation, 
which is subsequently invalidated by a court, is not "obvious 
error," i.e., CUE.  Thus, the Board finds that new 
interpretations of law and regulations based upon a holding 
of the Court, dating from March 1991, could not possibly be 
the basis for an adjudicative error by the Board in December 
1981 or December 1983.  Moreover, the undersigned member of 
the Board determines that the Board, in December 1981 and in 
December 1983, reasonably ascertained the facts of this case 
and correctly applied the VA law and regulations with respect 
to what constitutes new and material evidence to reopen a 
claim.  

After review of the evidence of record, the Board concludes 
that the moving party has failed to identify any CUE in the 
Board decisions of December 1981 or December 1983.  
Accordingly, his motion alleging CUE is denied.


ORDER

The motion to revise or reverse December 1981 or December 
1983 Board decisions, determining that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
on the grounds of CUE is denied.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

 


